                                                                                                                                                                ' /)
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page 1 of 1   l ;_;r-
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November 1, 1987)


                    Jorge Hernandez-Mendoza                                  Case Number: 3:19-mj-22706

                                                                            Ad am FD ov1e
                                                                            Defendant's          -- ~11 F[.
                                                                                                      TI,,..,._,..,_..........,_............-,A



REGISTRATION NO. 8631 6298
                                                                                                   F            k."!.m umn              ._,)



THE DEFENDANT:                                                                                         JUL O8 2019
 !SJ pleaded guilty to count(s) 1 of Complaint
 •    was found guilty to count(s)                                                 CLERK us DISTRICT COURT
                                                                                       ·-· .. - ,~~,-.,1rT nf CALIFORNIA
                                                                           ....,_ ., .,,_,
                                                                                                                  7Cl-'UI 'l'
      after a plea of not guilty.                                          BY
      Accordingly, the defendant rs adJudged gmlty of such count(s), which mvolve the followmg offense(s):
Title & Section                   Nature of Offense                                                                    Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

•     The defendant has been found not guilty on count( s)
                                                                         -------------------
•     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             /'c(   TIME SERVED                          • _________ days
ISJ Assessment: $10 WAIVED !SJ Fine: WAIVED
!SJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, July 8, 2019
                                                                          Date of Imposition of Sentence


Received
                                                                          ni!iliRltllocK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                       3: 19-mj-22706
